Citation Nr: 1620217	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  14-26 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus with erectile dysfunction prior to April 30, 2014, and entitlement to an evaluation in excess of 40 percent as of April 30, 2014.  


ATTORNEY FOR THE BOARD

B. Mullins, Counsel


INTRODUCTION

The Veteran had active service from March 1981 to August 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

The Board notes that the Veteran submitted a timely VA Form 9 in July 2014.  The Veteran specifically noted that he was only appealing his claim of entitlement to a 20 percent evaluation for his service-connected diabetes mellitus and not the issues of entitlement to evaluations in excess of 10 percent for open angle glaucoma, an evaluation in excess of 0 percent for erectile dysfunction and an evaluation in excess of 0 percent for hypertension.  As such, this is the only issue currently on appeal.  

There was additional evidence added to the record after the issuance of the June 2014 statement of the case both prior to and after certification of the issues to the Board.  The Board finds that this additional evidence was neither relevant (i.e., cumulative/redundant) such that the issuance of a supplemental statement of the case was required as set forth in 38 C.F.R. § 19.37(a), nor pertinent (i.e., cumulative/redundant) such that solicitation of a waiver was necessary as set forth in 38 C.F.R. § 20.1304(c). 


FINDINGS OF FACT

1.  Prior to February 10, 2014, the Veteran's diabetes mellitus treatment required insulin and/or hypoglycemic agents and a restricted diet; it did not require regulation of activities and there were no episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider with complications.  

2.  As of February 10, 2014, the Veteran's diabetes mellitus treatment has required insulin, a restricted diet and regulation of activities; it has not been associated with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider with complications.  




CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an evaluation in excess of 20 percent for diabetes mellitus with erectile dysfunction, prior to February 10, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.79, 4.119, Diagnostic Code 7913 (2015).

2.  The criteria for establishing entitlement to an evaluation of 40 percent for diabetes mellitus with erectile dysfunction, as of February 10, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.79, 4.119, Diagnostic Code 7913 (2015).

3.  The criteria for establishing entitlement to an evaluation in excess of 40 percent at any time since February 10, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.79, 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.  

As to VA's duty to assist, VA has associated with the claims folder the Veteran's private and VA treatment records, as well as his service medical and personnel records, and in August 2007, October 2007, January 2013 and April 2014, he was afforded formal VA examinations.  The Board finds the VA examinations are adequate because they addressed the Veteran's complaints and provided the information necessary to properly evaluate the disability.  The Board finds that no additional assistance is required to fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Analysis

The Veteran contends that he is entitled to an evaluation in excess of 20 percent for his service-connected diabetes mellitus prior to April 30, 2014, and an evaluation in excess of 40 percent as of April 30, 2014.  As outlined below, the evidence of record demonstrates that an evaluation of 40 percent is warranted as of February 10, 2014.  However, the preponderance of the evidence of record demonstrates that an evaluation in excess of 20 percent is not warranted at any time prior to February 10, 2014; nor is an evaluation in excess of 40 percent warranted at any time since February 10, 2014.  

The Veteran was granted service connection for diabetes mellitus in a September 2007 rating decision.  An evaluation of 20 percent was assigned under Diagnostic Code 7913, effective as of January 4, 2007.  The Veteran contends that he is entitled to a higher rating as of this time.  

According to a private treatment record dated July 2007, the Veteran's conditions, including diabetes mellitus, had worsened.  It was noted that the Veteran's medications and conditions (including a herniated disc of the lumbar spine, allergic rhinitis, hearing loss, chronic otitis media, vertigo, Alzheimer's disease, cervical spondylosis, hypertension and diabetes mellitus) had become progressively worse.  Specific symptoms associated with diabetes mellitus were not noted.  The examiner concluded that the above conditions severely impaired the Veteran's ability to meet the physical and psychosocial demands of employment.  No specific symptoms associated with diabetes mellitus were noted and the record reflects that the Veteran has been granted TDIU benefits since January 4, 2007.  A subsequent July 2007 VA treatment note reflects that Metformin was added to the Veteran's treatment regimen.  

The Veteran was subsequently afforded a VA examination in August 2007.  The Veteran complained of polyuria (urinating 1 to 2 times per hour during the day).  He also noted occasional cramps in both legs.  His current treatment consisted of oral medication - Metformin, Glipizide and Actos.  These resulted in occasional nausea and stomach issues.  There was no history of hospitalization or surgery associated with the Veteran's diabetes.  The Veteran was instructed to follow a restricted or special diet, but he was not restricted in his ability to perform strenuous activities and he did not have episodes of hypoglycemic reactions or ketoacidosis.  There were no neurovascular symptoms, peripheral neuropathy, diabetic neuropathy, skin symptoms or cardiac symptoms related to diabetes mellitus.  The Veteran did suffer from erectile dysfunction.  

The Veteran was afforded an additional VA examination in October 2007.  It was noted that in early 2007, the Veteran complained of polyuria, nocturia and occasional dysuria.  No consultation was done and no medications were taken for kidney problems.  It was noted that he suffered from erectile dysfunction secondary to diabetes.  

The Veteran was afforded an additional VA examination for his diabetes mellitus in January 2013.  It was noted that the Veteran's diabetes mellitus was managed by a restricted diet, prescribed oral hypoglycemic agents, and prescribed insulin more than once per day.  His diabetes mellitus did not require regulation of activities as part of his medical management.  He reported symptoms such as nocturia, cold-clammy sweats, blurring of vision and erectile dysfunction.  The Veteran had no history of hospitalization for episodes of hypoglycemia or ketoacidosis requiring hospitalization over the past 12 months.  The examiner noted that the Veteran did not suffer from diabetic peripheral neuropathy, diabetic nephropathy or renal dysfunction caused by diabetes mellitus or diabetic retinopathy.  He did suffer from erectile dysfunction, hypertension and other eye conditions.  It was noted that the Veteran's diabetes mellitus impacted his ability to work.  He claimed to experience generalized body weakness, cold clammy sweats, blurring of vision and decreased concentration during hypoglycemic episodes, thus interrupting his daily activities such as reading the newspaper and watching television.  

According to a February 10, 2014, statement from a private diabetologist (initials R.M.), the Veteran had been duly cautioned not to engage in strenuous activities so as not to experience hypoglycemia.  It was noted that hypoglycemia may render him incapacitated to complete any activity.  

The Veteran was afforded an additional VA examination in April 2014.  It was noted that the Veteran's diabetes mellitus was treated by a restricted diet, prescribed oral hypoglycemic agents and insulin injections required more than once per day.  It was also noted that the Veteran required regulation of activities as part of his medical management of diabetes mellitus.  The example provided was that the Veteran was advised by his private physician to avoid strenuous activities which could possibly contribute to hypoglycemic episodes.  The examiner further noted that the Veteran visited his diabetic care provider less than 2 times per month for episodes of ketoacidosis or hypoglycemia.  He had not been hospitalized for either of these conditions in the past 12 months.  

In light of the above, the Board finds that the Veteran is entitled to an evaluation of 40 percent for his diabetes mellitus as of February 10, 2014 - the date of the letter written by Dr. R.M.  Diagnostic Code 7913 provides ratings for diabetes mellitus.  Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycaemic agent and restricted diet, is rated 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  38 C.F.R. § 4.119.  The record reflects that the Veteran was granted a 40 percent evaluation for his diabetes mellitus as of April 30, 2014 - the date in which the VA examiner of record concluded that regulation of activities was required.  However, the examiner's opinion was based solely on the statement made by Dr. R.M. on February 10, 2014.  Therefore, it was factually ascertainable that the Veteran required regulation of activities as of February 10, 2014.  

However, the preponderance of the above evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 20 percent at any time prior to February 10, 2014.  Again, a higher rating of 40 percent for diabetes mellitus is warranted when the Veteran requires insulin, restricted diet, and regulation of activities.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  In the present case, there is no medical evidence to suggest that the Veteran required regulation of activities to treat his diabetes mellitus until February 10, 2014 - the date of the letter signed by Dr. R.M.  The rating criteria under Diagnostic Code 7913 includes successive rating criteria, whereby "the evaluation of each higher disability rating included the criteria of each lower disability rating, such that if a component was not met at any one level, the Veteran could only be rated at the level that did not require the missing component."  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009); see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  The January 2013 VA examiner specifically concluded that as of that time, the Veteran did not require regulation of activities to treat his diabetes mellitus.  There is no further evidence of regulation of activities being required until February 10, 2014.  Indeed, for the purpose of applying Diagnostic Code 7913, medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  As such, an evaluation in excess of 20 percent is not warranted prior to this date.  

Finally, the Board notes that the preponderance of the evidence of record demonstrates that an evaluation in excess of 40 percent is not warranted at any time since February 10, 2014.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycaemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycaemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

The April 2014 VA examiner specifically noted that the Veteran did not require hospitalization for hypoglycaemic reactions or ketoacidosis in the last 12 months and that he sought treatment for each of these conditions less than twice per month.  As such, there is no basis on which to assign a higher schedular evaluation of 60 percent or 100 percent.  As previously noted, the evaluation of each higher disability rating includes the criteria of each lower disability rating, and if each requirement is not met, the Veteran could only be rated at the level that did not require the missing component."  Tatum, 23 Vet. App. at 156.  Without evidence of episodes of ketoacidosis or hypoglycaemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, an evaluation in excess of 40 percent cannot be assigned.  

The Board recognizes that the Veteran believes he is entitled to an increased evaluation for his diabetes mellitus.  In a January 2013 statement, he argued that he was entitled to a 100 percent evaluation.  He noted that his oral medications had not been effective and his physician, (Dr. R.B.), recommended insulin injections twice per day.  He was also prescribed Metformin tablets.  A restricted diet was also recommended.  The Veteran also argued in February 2014 that he was entitled to a higher rating because he suffered from hypoglycemia twice per week due to too much insulin and that insulin.  He also stated that even non-strenuous activities such as reading newspapers and watching television were severely disrupted due to the ill-effects of hypoglycemia.  He stated that "[h]ypoglycemia renders [the Veteran] dysfunctional."  He complained of loss of weight and strength. 

Despite the Veteran's assertions, the preponderance of the evidence of record still fails to reflect that an evaluation in excess of 20 percent is warranted at any time prior to February 10, 2014, or in excess of 40 percent at any time since February 10, 2014.  While the Veteran may report that he restricted his activities, a physician did not indicate that this was required as part of the Veteran's treatment until February 10, 2014.  As noted above, medical evidence is required to show that activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  Also, the evaluation of each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that did not require the missing component.  

Furthermore, while he may suffer from episodes of hypoglycaemia or ketoacidosis, the record does not reflect that these episodes required hospitalization or twice a month visits to a diabetic care provider.  As such, the Veteran's statements do not reflect that a higher schedular evaluation can be assigned before or after February 10, 2014.  

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119.  The Veteran argued in February 2014 that a higher rating was warranted because diabetic retinopathy, open angle glaucoma, hypertension and erectile dysfunction were all "indisputable" complications of diabetes mellitus.  However, this does not demonstrate that a higher evaluation is warranted for diabetes mellitus itself.  VA has already acknowledged that the Veteran was entitled to separate disability evaluations for these secondary conditions.  He did not appeal the rating of these disabilities to the Board, and therefore, these issues are not before the Board.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that an evaluation of 40 percent is warranted as of February 10, 2014.  See 38 U.S.C. § 5107(b).  However, the preponderance of the evidence is against the finding of entitlement to an initial evaluation in excess of 20 percent prior to February 10, 2014, and an evaluation in excess of 40 percent at any time since February 10, 2014.  These aspects of the claim must be denied.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected diabetes mellitus on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  The Veteran has primarily complained of restricted diet, regulation of activities and episodes of hypoglycemia.  He also reported that he suffered from hypoglycemia due to incorrect insulin doses.  However, as he himself acknowledged in his February 2014 statement, his insulin dosages have been adjusted to help resolve this issue.  His assigned ratings contemplate these symptoms.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the symptoms associated with service-connected disabilities experienced.  However, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific rated disability.  

As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his diabetes mellitus with erectile dysfunction.  Therefore, the Board need not proceed to consider the second factor, i.e.; whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for his service-connected disability.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  See Thun, 22 Vet. App. at 114-15; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  





ORDER

An evaluation in excess of 20 percent for diabetes mellitus with erectile dysfunction, prior to February 10, 2014, is denied.  

A 40 percent evaluation for diabetes mellitus with erectile dysfunction, as of February 10, 2014, is granted subject to the law and regulations governing the payment of monetary benefits.

An evaluation in excess of 40 percent for diabetes mellitus with erectile dysfunction as of February 10, 2014, is denied.  



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


